Citation Nr: 0114396	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ear hearing loss is currently 
productive of Level XI hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected right hearing loss disability should be 
assigned a higher rating. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, including the laws and regulations 
pertinent to his claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there is no 
indication that there are relevant treatment records that 
have not yet been obtained by the RO.  Moreover, the veteran 
has been provided with a VA audio examination in November 
1999.  As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal, and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The record reveals that the veteran was initially awarded 
service connection for right ear hearing loss in an October 
1984 rating decision, and assigned a 10 percent rating, 
effective from July 1984.  In September 1999, the RO received 
the veteran's claim for an increased rating for his right ear 
hearing loss.  The RO continued the 10 percent rating, and 
the veteran initiated this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  If impaired 
hearing is service-connected in only one ear, as in the 
present case, the nonservice-connected ear will be assigned a 
designation of Level I, for purposes of applying Table VII.  
See 38 C.F.R. § 4.85(f).  Compensation is also payable where 
there is total deafness in one ear as a result of a service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability.  38 C.F.R. 
§ 3.383.   In this case the veteran has bilateral hearing 
loss, but not total deafness.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Reviewing the more recent medical evidence of record, a 
November 1999 VA examination report reveals the following 
puretone thresholds:  105 decibels at 1000 Hertz; 105 
decibels at 2000 Hertz; 105 decibels at 3000 Hertz; and 105 
decibels at 4000 Hertz.  The average pure tone threshold for 
the right ear was 105.  Speech recognition in the right ear 
was zero percent.  There is no other recent medical evidence 
of record regarding the veteran's hearing loss.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 10 percent rating for right ear hearing 
loss is appropriate, and there is no basis for a higher 
rating at this time.  As service connection is not in effect 
for left ear hearing loss, the Board notes that in order to 
determine the percentage evaluation from Table VII, the non-
service connected left ear is assigned a Level I designation.  
See 38 C.F.R. § 4.85(f).  Moreover, considering that the 
veteran's right ear manifests an average puretone threshold 
of 105 (according to the November 1999 VA examination 
report), and zero percent of speech discrimination, the right 
ear meets a Level XI designation, which is the highest 
designation available under 38 C.F.R. § 4.85.  Although the 
right ear meets the criteria for a Level XI designation, when 
this is combined with the Level 1 designation assigned for 
the veteran's nonservice-connected left ear, a 10 percent 
rating is the highest rating available.  See 38 C.F.R. 
§ 4.85, Table VII.

The Board notes that the veteran's right ear hearing loss 
meets the requirements for an exceptional pattern of hearing 
impairment, as contemplated in 38 C.F.R. § 4.86.  Thus, the 
Board has considered whether the veteran may be entitled to a 
higher rating under Table VIa.  However, the designation for 
the veteran's right ear hearing loss is Level XI under both 
Table VI and Table VIa.  Thus, there is no benefit to the 
veteran in applying Table VIa, as opposed to Table VI, and in 
short, there is no basis for a rating in excess of 10 
percent.  

The Board acknowledges the veteran's contentions in his 
substantive appeal, VA Form 9, received at the RO in January 
2000.  Specifically, the veteran states that he does not have 
a hearing problem, but that it is a problem with the nerve.  
The Board recognizes that the veteran's hearing nerves may be 
associated with his present disability, indeed the diagnosis 
in the November 1999 VA examination was sensory neural 
hearing loss.  However, this disability is evaluated based on 
the degree of impairment resulting from the service-connected 
right ear hearing loss.  Accordingly, the Board has analyzed 
the appeal on that basis. 
 
In reaching the foregoing determination, the Board has 
considered the history of the veteran's right ear hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning his problems with hearing loss in his right ear.  
However, the evaluation of hearing loss is based on applying 
the rating criteria to the objective clinical findings 
obtained from audiometric testing.  The veteran's lay 
assertions in regard to his right ear hearing loss are 
insufficient to establish entitlement to rating in excess of 
10 percent because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  On the basis of the 
objective evidence, the veteran's right ear hearing loss does 
not support assignment of a rating in excess of 10 percent.  
In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that his right ear hearing loss 
adversely affects his employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's right ear 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

